DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is  allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/08/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/08/2020 is withdrawn. Claims 4-5, 10-11 and 13-22 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-22 are allowed over the closest prior art of record Nakamura.
The following is an examiner’s statement of reasons for allowance: 
Nakamura teaches a battery (i.e., power storage device) (abstract) comprising:
an electrode layer (i.e., positive electrode layer) (32) (paragraph [0102]) (see figure 8);
a counter electrode layer which is a counter electrode for the electrode layer (paragraph [0102]) (i.e., negative electrode layer) (33) (figure 8); and
a solid electrolyte layer (34) between the electrode layer and the counter electrode layer (figure 8) (i.e., a solid electrolyte layer placed between a positive electrode and a negative electrode)  (paragraph [0009], [0103]),
wherein 
the solid electrolyte layer (34) has a first region (i.e., first area) containing a first solid electrolyte material and a second region (i.e., second area) containing a second solid electrolyte material (i.e., the materials of the particles in a first area of the solid electrolyte layer can be different from the material of the particles of in a second area) (paragraph [0009], [0016]),
the first region is positioned within a region where the electrode layer (32) and the counter electrode layer (33) face each other (as shown in figure 8 below),
with respect to the first region, the second region is positioned on an outer peripheral edge side of the first region where the electrode layer (32) and the counter electrode layer (33) face each other, and the second region is in continuous contact with only the outer peripheral edge side of the first region (as shown in figure 8 below), and
a second density is higher than a first density (paragraph [0009], [0086])
where the first density is a density of the first electrolyte material in the first region and the second density is a density of the second solid electrolyte material in the second region (i.e., the density of particles in a first area of the solid electrolyte layer is lower than the density of particles in a second area which has higher heat radiation than the first area) (paragraph [0009], [0012]).
In different embodiments, Nakamura teaches the first region having a uniform thickness (paragraph [0041], [0066]) and the second region separate from the first region (see figure 6) (paragraph [0076]). Nakamura teaches the configurations of the solid electrolyte layer may be varied depending on the stacking direction of electrodes (paragraph [0110]-[0113]) and can be set to reduce heat production or achieve a particular temperature distribution where density can be varied or uniform (paragraph [0059], [0088]-[0098], [0105]-[0107], [0111], [0116]). 
However, Nikamura does not teach the particulars of a density of the electrode active material in the electrode layer in contact with the first region and a density of the counter electrode active material in the counter electrode layer in contact with the first region are both lower than the first density, and a density of the electrode active material in the electrode layer in contact with the second region and a density of the counter electrode active material in the counter electrode layer in contact with the second region are both lower than the second density.
In view of the above, claims 1 and 3-22 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723